Citation Nr: 1623593	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-30 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for type II diabetes mellitus, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for hypertension, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for cirrhosis of the liver with nonalcoholic steatohepatitis (NASH) and esophageal varices, currently evaluated as 70 percent disabling.

4.  Entitlement to service connection for pigmented purpura of the bilateral lower extremities, claimed as skin rash, to include as secondary to service-connected type II diabetes mellitus.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypercholesterolemia, claimed as cholesterol and hyperlipidemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In May 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic claims file.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral lower and upper extremities have been raised by the record in May 2016, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to an increased evaluation for type II diabetes mellitus, currently rated as 20 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In testimony given by the Veteran at his May 2016 Board video conference hearing, prior to promulgation of a decision, the Veteran withdrew his appeal concerning the issues of entitlement to an increased evaluation for hypertension; entitlement to an increased evaluation for cirrhosis of the liver with NASH and esophageal varices; entitlement to service connection for pigmented purpura of the bilateral lower extremities; and whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypercholesterolemia.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an increased evaluation for hypertension, currently rated as 10 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of entitlement to an increased evaluation for cirrhosis of the liver with NASH and esophageal varices, currently evaluated as 70 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal of entitlement to service connection for pigmented purpura of the bilateral lower extremities, to include as secondary to service-connected type II diabetes mellitus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypercholesterolemia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In this case, the Veteran submitted a substantive appeal pertaining to the issues of entitlement to an increased evaluation for hypertension; entitlement to an increased evaluation for cirrhosis of the liver with NASH and esophageal varices; entitlement to service connection for pigmented purpura of the bilateral lower extremities; and whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypercholesterolemia in June 2010.  During his May 2016 Board video conference hearing, the Veteran acknowledged that he was withdrawing the aforementioned appeals.  The Board thus finds that the Veteran's statements indicating his intention to withdraw the appeals, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

In the present case, the Veteran has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.



ORDER

The appeal for entitlement to an increased evaluation for hypertension, currently rated as 10 percent disabling, is dismissed.

The appeal for entitlement to an increased evaluation for cirrhosis of the liver with NASH and esophageal varices, currently evaluated as 70 percent disabling, is dismissed.

The appeal for entitlement to service connection for pigmented purpura of the bilateral lower extremities, to include as secondary to service-connected type II diabetes mellitus, is dismissed.

The appeal of the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypercholesterolemia is dismissed.


REMAND

A review of the record reveals that further development on the matter of entitlement to an increased evaluation for type II diabetes mellitus, currently rated as 20 percent disabling, is warranted.

The Veteran last had a VA examination to fully evaluate his service-connected type II diabetes mellitus in February 2013.  During his May 2016 Board video conference hearing, the Veteran asserted that he had increased severity of symptoms of type II diabetes mellitus, to include regulation of activities.  Additional private treatment records added to the claims file in May 2016 revealed findings of diabetic polyneuropathy.  Based on the continued assertions by the Veteran in the record that he has increased symptomatology of his service-connected type II diabetes mellitus since his last VA examination, the Board finds that a remand is warranted in order to afford the Veteran a thorough and contemporaneous VA medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Evidence of record further reflects that the Veteran receives private medical treatment for his service-connected diabetes mellitus from multiple providers.  During his May 2016 Board video conference hearing, the Veteran indicated that he continues to see a private endocrinologist, identified as M. A. B., M. D., at Barnes-Jewish Hospital every three months, a private podiatrist, C. J. A., DPM, every six months, and another private physician, A. K. P., M. D., for general health questions.  All identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all treatment records related to his service-connected diabetes mellitus on appeal, to include updated treatment records from M. A. B., M. D. at Barnes-Jewish Hospital, C. J. A., DPM, and A. K. P., M.D.  Upon receipt of such, VA must take appropriate action to request all identified treatment records.  The AOJ must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile. If private records are identified but not obtained, the AOJ must inform the Veteran and his representative (1) of the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that if the missing records are later obtained, the claim may be readjudicated.  The Veteran and his representative must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination to determine the nature and current level of severity of the Veteran's service-connected type II diabetes mellitus, including all associated complications.  The electronic claims file must be made available to the examiner.  The VA examiner should address whether the Veteran has any regulation of activities (avoidance of strenuous occupational and recreational activities) due to type II diabetes mellitus.  The examiner should also describe all symptoms of the Veteran's type II diabetes mellitus, to include whether there is any restricted diet, episodes of ketoacidosis or hypoglycemic reactions, whether there were any hospitalizations, and the frequency with which the Veteran seeks medical care for his diabetes mellitus.  The examiner is also asked to identify all complications of the Veteran's service-connected type II diabetes mellitus.
 
3.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).
 
4.  Then, readjudicate the issue on appeal.  If the issue on appeal remains denied, issue a supplemental statement of the case containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for the Veteran and his representative to respond. Thereafter, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


